Citation Nr: 1513287	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2005 to April 2006.  He had United States Naval Reserve service from February 26, 2002, and was ordered to active duty in support of Operation Noble Eagle/Enduring Freedom under Executive Order 13233 and 10 U.S.C. § 12302.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2014, the Board denied entitlement to service connection for a bilateral ankle disability and a bilateral knee disability.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Joint Motion for Remand (JMR), the Court vacated the April 2014 Board decision and remanded the case to the Board for adjudication consistent with the Court's order, specifically for the Board to ensure compliance with Jones v. Shinseki, 23 Vet. App. 382 (2010) and Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

During the pendency of the appeal, the Veteran was afforded VA examinations by the same VA examiner in August 2007 and December 2012 regarding the claimed bilateral ankle and knee disabilities.  However, in a July 2013 decision, the Board found the opinions provided by the VA examiner inadequate and remanded the claims for an addendum medical opinion.  The addendum medical opinion was obtained in August 2013, but the Board found this opinion to also be inadequate.  Therefore, the Board requested a supplemental medical opinion from a Veterans Hospital Administration (VHA) medical expert in orthopedic surgery.  

In January 2014, the VHA medical expert provided unfavorable nexus opinions regarding the Veteran's claimed ankle and knee disabilities.  Specifically, the VHA expert indicated that there was a less than 50 percent probability that any current ankle or knee disability was etiologically related to some incident of the Veteran's active duty.  The VHA expert further opined that the injuries reported by the Veteran as occurring during service "could theoretically have led to [the] current ankle and knee disability (sic), but based on the file in front of me I cannot make that determination with certainty."  The VHA expert explained, as a preface to his opinion, that his opinion was limited, in part, due to "the lack of an exam or imaging studies that sufficiently diagnose the patient's current musculoskeletal condition leading to disability."  

"[T]he duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim."  Jones, 23 Vet. App. at 388.  "[W]here an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information."  Id. at 388-9; see also Daves, 21 Vet. App. 46, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  In the December 2014 JMR, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that an additional examination or imaging studies were not needed to adjudicate the claims on appeal.  In addition, the parties agreed that the Board failed to adequately discuss whether the VHA expert's opinion, which discussed terms of definitive certainty as opposed to probability, was premised on the appropriate standard of proof.  

The Board has reviewed the record and considered whether a new medical examination is needed in the case.  The VHA expert indicated that the current medical evidence is inadequate for a conclusory opinion as to the etiology of the Veteran's claimed disabilities.  In consideration of the VHA expert's opinion, and due to a lack of an adequate medical opinion of record, the Board finds that a new medical examination is necessary to determine the nature and etiology of the Veteran's claimed bilateral ankle and knee disabilities.  See Jones 23 Vet. App. at 388; see also Daves, 21 Vet. App. at 51.  In addition, in a February 2015 statement, the Veteran's representative indicated that there are outstanding VA medical records regarding the issues on appeal, which the Veteran believes are integral to adjudication of this case.  See Murphy v. Derwinski, 1 Vet. App. 79, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained).     

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.

2. The AOJ should schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of bilateral ankle and bilateral knee disabilities.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide specific diagnoses regarding the claimed bilateral ankle and bilateral knee disabilities and offer the following opinions:

a. Is it as least as likely as not (a 50 percent probability or greater) that the bilateral ankle disability began during service or is otherwise etiologically related to active service?

b. Is it as least as likely as not (a 50 percent probability or greater) that the bilateral knee disability began during service or is otherwise etiologically related to active service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.  

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




